Exhibit 24 POWER OF ATTORNEY Each person below designates and appoints Terry E. Michaelson and Mark D. Moreland, and each of them, the person’s true and lawful attorneys-in-fact and agents to sign a registration statement on FormS‑8 to be filed by Craft Brewers Alliance, Inc., a Washington corporation, with the Securities and Exchange Commission under the Securities Act of 1933, as amended, for the purpose of registering 750,000 shares of Common Stock of Craft Brewers Alliance, Inc., to be issued pursuant to the Craft Brewers Alliance, Inc. 2010 Stock Incentive Plan, together with any and all amendments (including post-effective amendments) to the registration statement. Each person signing below also grants full power and authority to these attorneys-in-fact and agents to take any action and execute any instruments that they deem necessary or desirable in connection with the preparation and filing of the registration statement, as fully as the person could do in person, hereby ratifying and confirming all that such attorneys-in-fact may lawfully do or cause to be done. IN WITNESS WHEREOF, this power of attorney has been executed by each of the undersigned as of the 1st day of December, 2010. Signature Title /s/ Terry E. Michaelson Terry E. Michaelson Chief Executive Officer /s/ Mark D. Moreland Mark D. Moreland Chief Financial Officer and Treasurer /s/ Joseph K. O’Brien Joseph K. O’Brien Controller and Chief Accounting Officer /s/ Kurt R. Widmer Kurt R. Widmer Director, Chairman of the Board /s/ Timothy P. Boyle Timothy P. Boyle Director /s/ Marc J. Cramer Marc J. Cramer Director /s/ Andrew R. Goeler Andrew R. Goeler Director /s/ Kevin R. Kelly Kevin R. Kelly Director /s/ David R. Lord David R. Lord Director /s/ John D. Rogers, Jr John D. Rogers, Jr. Director
